Citation Nr: 0309753	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  92-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
low back disorder.

2.  Entitlement to an increase in a 20 percent rating for 
left shoulder bursitis.

3.  Entitlement to an increase in a 10 percent rating for 
prostatitis and benign prostatic hypertrophy.

4.  Entitlement to an increase in a 10 percent rating for 
lichen simplex chronicus.

5.  Entitlement to an increase in a 10 percent rating for 
alopecia areata with loss of eyebrows.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to July 1955 and from September 1955 to June 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from 
a March 1991 RO decision that denied an increase in a 10 
percent rating for a low back disability, granted an 
increased rating to 10 percent for left shoulder bursitis, 
denied an increase in a 10 percent rating for prostatitis, 
and denied compensable ratings for lichen simplex chronicus 
and for alopecia areata.  In March 1992, the RO granted an 
increased 10 percent rating for lichen simplex chronicus, and 
granted an increased 10 percent rating for alopecia areata 
with loss of eyebrows.  In August 1994, the Board remanded 
the case to the RO for further development.  In October 1997, 
the RO granted an increased rating of 20 percent for left 
shoulder bursitis, and granted an increased 10 percent rating 
for prostatitis with benign prostatic hypertrophy.  In March 
1998, Board remanded the case for additional development.

The present Board decision addresses the issues of increased 
ratings for a low back, left shoulder, and prostate 
disorders.  The remand at the end of the decision addresses 
issues of increased ratings for lichen simplex chronicus and 
for alopecia areata with loss of eyebrows.


FINDINGS OF FACT

1.  The veteran's low back disorder produces moderate 
limitation of motion.

2.  The veteran's left (minor) shoulder bursitis limits 
motion of the left arm to the shoulder level.

3.  The veteran's prostatitis and benign prostatic 
hypertrophy results in nocturia three times per night. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a low back 
disorder have been met.  38 U.S.C.A. §  1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292 (2002).

2.  The criteria for a rating in excess of 20 percent for 
left shoulder bursitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201 (2002).

3.  The criteria for a 20 percent rating for prostatitis and 
benign prostatic hypertrophy have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §  4.115a, Diagnostic Code 7527 
(1993); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty in the Air Force from 
September 1951 to July 1955 and from September 1955 through 
June 1972, at which point he retired based on completion of 
at least 20 years of service.  Service and other records note 
he is right handed.

In July 1972, the RO granted service connection and a 10 
percent rating for a low back disability described as 
spondylolysis with spondylolisthesis of L4-L5.  The RO also 
granted service connection and noncompensable ratings for 
bursitis (including of the left shoulder), prostatitis, 
alopecia areata, and lichen simplex chronicus.  The ratings 
for these conditions were later addressed by the RO as set 
forth in the introduction of the present Board decision.

Medical records beginning in the late 1970s note significant 
non-service-connected conditions including heart and lung 
disease.

A March 1990 VA treatment report noted the veteran's 
complaints of back pain on the right side.  

In September 1990, the veteran filed claims seeking increased 
ratings for service-connected conditions.

In February 1991, a VA physical examination was conducted.  
The veteran reported pain in the lumbosacral area, 
occasionally radiating towards the left hip.  As for his skin 
condition, he noted an area of chronic dermatitis of the 
anterior lower left leg, which itched.  He also reported that 
much of his hair had fallen out during his active duty 
service and never grew back.  Physical examination of the 
back revealed normal mobility, without muscle spasms, and 
negative straight leg raising tests.  The left arm exhibited 
a limited range of motion at the shoulder and could not be 
abducted more than 135 degrees.  There was also minor 
limitation secondary to pain on external rotation of the left 
shoulder.  X-ray examination of the left shoulder showed no 
significant abnormality.  As for his skin, the anterior 
tibial area of the left leg was shiny with some flaking and 
occasional small pin point hemorrhages, obviously the site of 
chronic dermatitis.  The veteran's scalp showed marked 
thinning of the hair on the posterior aspect of the scalp, 
and on an area which was circular along the upper lateral 
aspect of the scalp.  Impressions included chronic left 
shoulder bursitis with moderate restriction in motion; 
history of chronic low back pain, possibly disk disease; 
chronic dermatitis of the leg; and alopecia areata.

In October 1991, a hearing was conducted before the RO.  The 
veteran testified that he has difficulty sleeping due to back 
pain.  He reported limited range of motion and occasional 
muscle spasms in his back.  As for the skin condition on his 
left leg, the veteran reported continuous itching.  He 
indicated that he sometimes scratched his left leg at night 
until it bled.  As for the skin condition on his scalp, the 
veteran indicated that he lost the hair from his scalp and 
eyebrows in service.  The RO hearing officer commented that 
the veteran had hair on his scalp, but that it was very 
irregular in distribution.  In discussing a prostate 
condition, the veteran reported frequent urination.  During 
the hearing, the veteran was asked to demonstrate his ability 
to move his left shoulder.  He was able to hold his left arm 
at 90 degrees.

In November 1991, a VA examination for joints was conducted.  
The veteran complained of pain in the left shoulder with 
movement.  Physical examination of the left shoulder joint 
revealed no deformity or tenderness.  Range of motion testing 
of the left shoulder revealed forward flexion to 45 degrees, 
abduction between 30 to 45 degrees, extension to 15 degrees, 
and rotational movements to 30 degrees outwards and 15 
degrees inwards.  X-ray examination of the left shoulder 
revealed a slight irregularity to the distal end of the left 
clavicle with arthritic involvement of the acromioclavicular 
joint.  The left shoulder was otherwise normal.  As for his 
back, the veteran reported daily back pain, with occasional 
(once every three months) radiation into the right leg.  
Physical examination of the spine revealed no deformity or 
tenderness.  Straight leg raising tests were within normal 
limits.  Range of motion testing of the spine revealed 
forward flexion to 60 degrees, backward extension to 10 
degrees, and lateral side bending between 10 and 15 degrees 
to the right and left.  The impressions included left 
shoulder joint arthritis, probably capsulitis of moderately 
severe degree; and lower backache, probably lumbosacral spine 
disk disease with possible radiculopathy.  

In November 1991, a VA examination of the skin was conducted.  
Physical examination revealed eczematous, dry, erythematous 
lesion of the left leg over the shin area about 6 inches long 
and about 2 inches in width.  There was also erythematous 
lesions dry in type over the right and left ankle joint 
areas.  Impression included dermatitis, probably eczematous 
dermatitis, possible psoriasis.  As for the scalp, the report 
noted that he did not have eyebrows and had patch loss of 
hair.  The report noted an impression of no eyebrows on both 
sides and alopecia of unknown etiology over the scalp.  

In February 1995, Dr. Scardino supplied a single treatment 
letter, dated in March 1987.  The letter noted the veteran's 
symptoms of urinary frequency, nocturia four to five times 
with urgency and some hesitancy.  The report noted that he 
had a fair stream with some dribbling.  The letter noted that 
the veteran's prostate was about 1 and 1/2 times enlarged, soft 
and smooth.  Dr. Scardino recommended that the veteran be put 
on Ditropan to possibly relieve some nocturia.  

In March 1995, the veteran underwent X-ray examinations of 
his spine and left shoulder.  The lumbar spine examination 
revealed an impression of spondylolysis and spondylolisthesis 
at L5, and degenerative changes at multiple levels within the 
lumbar spine.  The left shoulder examination revealed mild 
degenerative change of the left acromioclavicular joint.  

In April 1997, a VA examination for joints was conducted.  
Physical examination of the lumbar spine revealed no evidence 
of paraspinal atrophy.  Range of motion testing of the spine 
revealed forward flexion to 60 degrees, extension to neutral, 
right and left lateral rotation to 50 degrees, and right and 
left lateral bending to 50 degrees.  Bilateral patellar 
reflexes were blunt, Achilles reflexes were +1 and symmetric, 
and Babinski's were downgoing.  Motor strength was 5/5 in the 
lower extremities.  X-ray examination of the spine revealed 
diffuse spondylosis, a low grade slip at L5-S1, and spina 
bifida at L5.  The report concluded with an assessment of 
lumbar spondylosis and intermittent low back pain.  The VA 
examiner noted that the veteran's spina bifida and the low 
grade slip are congenital anomalies that the veteran has had 
his entire life.  The VA examiner also noted that the 
veteran's low back pain is related to degenerative changes 
particularly at the lower lumbar levels at L4-L5 and L5-S1.  
Physical examination of the left shoulder revealed 90 degrees 
of active abduction, 80 degrees of internal rotation, and 25 
degrees of external rotation.  The veteran had positive 
impingement sign, and a negative arm drop sign.  He had pain 
on supraspinatus testing.  The report concluded with an 
assessment of left shoulder impingement, and no evidence of 
rotator cuff tear.  

In April 1997, a VA examination for peripheral nerves was 
conducted.  The report noted the veteran's complaints of back 
and left shoulder pain.  Range of motion testing of the spine 
revealed forward flexion to 90 degrees, backward extension to 
25 degrees, lateral bending to the right and left to 25 
degrees, and bilateral rotation to 10 degrees.  Straight leg 
raising tests were negative, and there was no pain in the 
sacroiliac joint.  The veteran had 5/5 strength and normal 
sensation to light touch and pinprick.  Reflexes in the upper 
and lower extremities were normal.  The left shoulder was 
able to rise forward to 90 degrees and backwards to 75 
degrees.  There was no change in his sensory to light touch 
and pinprick in any dermtomal distribution.  Bulk and tone 
are normal.  Digital examination of the rectum revealed a 
hard prostate that was nontender.  The report concluded with 
an impression of benign prostatic hypertrophy, left L5 
radiculopathy with low back pain/strain, and left adhesive 
capsulitis of the shoulder.

X-ray examination of the lumbar spine in August 1999 revealed 
defects of the pars interarticularis at L5-S1 associated with 
spina bifida, spondylolisthesis with just slight anterior 
displacement of L5 upon the sacrum, and small bone spurs at 
the margins of the lumbar vertebral bodies.  X-rays of the 
left shoulder in August 1999 revealed no significant bone or 
soft tissue abnormality, and there was no radiographic 
evidence of calcific bursitis or tendonitis. 

In August 1999, a VA examination of the skin was conducted.  
The report noted that the veteran has received no therapy or 
intralesion or topical steroids or any other treatment for 
this condition since 1972.  The veteran reported that he has 
had some regrowth in the medial eyebrows as well as in the 
beard region around his mouth and no further progression of 
hair loss other than some hair after discontinuation of 
intralesion steroids.  The veteran also reported a 30-year 
history of eczema on his hand, palms, anterior shins in which 
he develops think plaques that are scaly and red and develops 
fissures that are very painful.  Physical examination of the 
scalp revealed diffuse alopecia in the occipital region as 
well as the vertex.  There was hair growth in the frontal, 
temporal and parietal regions with a negative hair pull test.  
There was loss of hair in the lateral third of the veteran's 
eyebrows.  He did have eyelashes, although, they were noted 
to be short, approximately 3 or 4 millimeters long on his 
upper eyelashes.  There was evidence of beard stubble that 
had been shaven in the perioral region, mustache, and chin.  
There was sparse hair on the lateral cheeks and sideburns.  
The hair on the remainder of his body was normal.  There was 
significant erythematous thick plaques on his palms extending 
into the thumb with fissures within and no malodor and no 
discharge.  There was also some hypothenar hypoplasia with 
hypothenar eminence.  He had no skin lesions over his entire 
body, but there was diffuse xerosis on his legs.  He had 
prominent vasculature on his lower extremities and areas of 
hypopigmentation but no active erythematous plaques.  
Regarding alopecia, the examiner noted that this tended to be 
chronic and usually stable, meaning the veteran should not 
have any further loss of hair with the lateral third of the 
eyebrows being lost.  The report also noted an impression of 
palmer keratoderma that was fissured, and eczema on his legs, 
although this was not active.  

In August 1999, a VA neurological examination was conducted.  
The report noted the veteran's complaints of an enlargement 
of the prostate for which he took Cardura.  He reported years 
of difficulty urinating, being unable to empty his bladder 
completely, and dribbling.  The veteran indicated that since 
he has been taking Cardura, his symptoms have been much 
improved and currently he woke up three times a night to 
urinate.  As for his back disorder, he reported complaints of 
back pain that occasionally radiates down his left leg into 
the posterior thigh area down to his toes.  Physical 
examination of the spine did not reveal any tenderness.  
There was no scoliosis or kyphosis.  Range of motion testing 
of the spine revealed forward flexion limited by only 10 
degrees, and rotation and side bending on both sides limited 
or reduced by 5 degrees, bilaterally.  Straight leg raising 
tests were negative, and motor strength was 5/5 in the upper 
and lower extremities.  There was no atrophy in the lower 
extremities.  Sensory examination was intact for pinprick and 
light touch in the lower extremities.  Reflexes were 2+ in 
the upper and lower extremities, and symmetrical.  Gait was 
normal for heel to toe and tandem walking.  As to his back 
disorder, the VA examiner noted that based on his 
examination, the veteran has no symptoms of radiculopathy or 
myelopathy of the lumbosacral spine.

Rectal examination of the prostate did not reveal any 
tenderness or enlargement.  The prostate was a little hard 
without enlargement or nodules.  There were no other lesions 
noted, and hemoccult stools were negative.  The report 
concluded with an impression of prostatitis per history.  The 
VA examiner noted that the veteran did not give any history 
of recent flare-up of prostatitis or any treatment for 
prostatitis.  The report noted an impression of benign 
prostate hypertrophy per history.  The VA examiner noted that 
his prostate was hard and it was possible that he may have 
prostatic urethral obstruction.  However, his symptoms were 
much improved with treatment for prostatic hypertrophy.  

In August 1999, a VA examination for joints was conducted.  
The veteran reported complaints of pain and reduced motion in 
his shoulders, bilaterally.  Range of motion testing of the 
left shoulder revealed active abduction to 90 degrees, 
forward flexion to 90 degrees, external rotation to 15 
degrees and internal rotation to 40 degrees.  The veteran had 
moderate pain with resisted abduction of the left shoulder, 
and has a positive near sign and positive Hawkins' sign, 
consistent with bursitis and impingement syndrome of the left 
shoulder.  The report concluded with a diagnosis of 
impingement syndrome of the left upper extremity.  

II.  Analysis

The veteran contends that his service-connected low back, 
left shoulder, and prostate disorders warrant higher ratings.  
Through correspondence, rating decisions, the statement of 
the case, supplemental statements of the case, and the 
Board's prior remands, the veteran has been notified with 
regard to the evidence necessary to substantiate these 
claims.  Pertinent records have been obtained, and the 
veteran has been given VA examinations.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied as to these claims.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

When rating the veteran's service-connected disabilities, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  Low back disability

The RO has assigned a 10 percent rating for the veteran's low 
back disorder.  This condition includes spondylolysis with 
spondylolisthesis at L4 and L5, as well as degenerative 
changes of spondylosis/arthritis of the lumbar spine.

Arthritis is rated based on limitation of motion of the 
affected joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Code 5010 (traumatic arthritis).

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Medical treatment and examination reports relevant to the 
period of the appeal show various ranges of motion of the 
veteran's low back.  At times his low back motion of forward 
flexion has been restricted to 60 degrees, and at times he 
has been noted to have pain on motion.  Considering the 
effects of pain during use and flare-ups, the Board finds 
that the veteran's low back disability produces moderate 
limitation of motion, and such warrants a 20 percent rating 
under Code 5292.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Severe limitation of motion of the low back as required a 
higher rating of 40 percent is not shown, even when the 
effects of pain are considered.  The Board has also 
considered rating the low back condition as lumbosacral 
strain (Code 5295) or intervertebral disc syndrome (Code 
5293), but the medical evidence does not support more than a 
20 percent rating under those codes.  

In sum, an increased rating to 20 percent but no higher is 
granted for the low back condition.  The benefit-of-the-doubt 
rule has been considered.  38 U.S.C.A. § 5107(b).

B.  Left Shoulder Bursitis

The RO has assigned the veteran's service-connected left 
(minor) shoulder bursitis a 20 percent disability rating.

Normal range of motion in a shoulder joint is defined as 
forward elevation from 0 to 180 degrees, abduction from 0 to 
180 degrees, external rotation from 0 to 90 degrees, and 
internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.

Bursitis is rated on limitation of motion of the affected 
part, as degenerative arthritis.  38 C.F.R. § 4.71a Code 
5019.  Some recent records note actual arthritis of the left 
shoulder; assuming this is part of the service-connected 
condition, arthritis is rated based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 and Code 5010.

Limitation of motion of the minor arm is rated 20 percent 
when motion is limited to the shoulder level, or if it is 
limited midway between the side and shoulder level; and a 30 
percent rating is assigned when motion is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Code 5201,

Medical records during the period of the appeal show that the 
veteran can raise his left (minor) arm motion to at least the 
shoulder level.  This supports the current 20 percent rating.  
Limitation of motion is not to the degree required for a 
higher rating, even when the effects of pain are considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The 
preponderance of the evidence is against the claim for a 
higher rating for left shoulder bursitis.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Prostate disorder.

The veteran's service-connected prostatitis and benign 
prostatic hypertrophy is currently rated 10 percent.

The rating criteria for this disability were changed, 
effective February 17, 1994, during the pendency of the 
appellant's appeal. 

Under the rating criteria in effect prior to February 17, 
1994, prostate gland injuries, infections, hypertrophy, and 
post-operative residuals were rated as for chronic cystitis, 
depending upon functional disturbance of bladder.  38 C.F.R. 
§ 4.115a, Code 7527 (1993).  The rating criteria for chronic 
cystitis provided for a 60 percent rating where incontinence 
existed, requiring constant wearing of an appliance; a 40 
percent rating for severe cystitis where there was urination 
at intervals of 1 hour or less and contracted bladder; a 20 
percent rating for moderately severe cystitis with diurnal 
and nocturnal frequency with pain, tenesmus; and a 10 percent 
rating for moderate cystitis with diurnal and nocturnal 
frequency; and a 0 percent rating for mild chronic cystitis.  
38 C.F.R. § 4.115a, Code 7512 (1993).

Under current regulations, in effect since February 17, 1994, 
prostate gland injuries, infections, hypertrophy, and post-
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2002).  In the instant case, 
voiding dysfunction is the predominant impairment from the 
veteran's prostate problem.  

The new criteria of the rating schedule provide that voiding 
dysfunction may be rated based on urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  For a rating based on urinary frequency, a 40 
percent rating is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating is warranted when 
there is a daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 
10 percent rating is warranted when there is a daytime 
voiding interval between two and three hours, or awakening to 
void two times per night.  For a rating based on obstructed 
voiding, a 30 percent rating is warranted when there is 
urinary retention requiring intermittent or continuous 
catheterization.  A 10 percent rating is warranted if there 
is marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 1) Post void residuals greater 
than 150 cc; 2) Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec), 3) Recurrent urinary tract 
infections secondary to obstruction, 4) Stricture disease 
requiring periodic dilatation every 2 to 3 months.  A 
noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2002),

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that an increased 
rating of 20 percent is warranted for the veteran's 
prostatitis and benign prostatic hypertrophy.  Medical 
evidence related to the period of the appeal indicates no 
recent active prostatitis, but the benign prostatic 
hypertrophy results in difficulty voiding and the need to get 
up three times a night to urinate.  This frequency of 
nocturia along with the other complaints of urinary frequency 
and dribbling, supports a higher 20 percent rating in this 
case.  The requirements for a rating greater than 20 percent 
for the prostate condition are not shown by the evidence.  





ORDER

An increased rating to 20 percent for a low back disorder is 
granted.

An increase in a 20 percent rating for left shoulder bursitis 
is denied.

An increased rating to 20 percent for a prostate condition is 
granted.


REMAND

The veteran also claims a rating higher than 10 percent for 
lichen simplex chronicus (a skin condition which in the past 
has been found in the shin/ankle area), and he claims a 
rating higher than 10 percent for alopecia areata (baldness) 
with loss of eyebrows.  

During the course of this appeal, the rating criteria of 
38 C.F.R. § 4.118 for conditions of the skin were changed 
effective August 30, 2002.  See 67 Fed.Reg. 49590-49599 
(2002).  The RO has not considered the new rating criteria, 
nor has the veteran been notified of such.  The Board also 
finds that a current examination of these disorders, 
considering the new criteria, is warranted.  Accordingly, 
these claims are remanded to the RO for the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
health care providers who have treated 
him since 1998 for a skin condition 
including lichen simplex chronicus and 
alopecia areata with loss of eyebrows.  
The RO should then obtain copies of the 
related medical records.  

2.  After the above action is done, the RO 
should have the veteran undergo a VA skin 
examination to determine the current 
severity of lichen simplex chronicus, and 
alopecia areata with loss of eyebrows.  
All findings necessary for rating under 
the new criteria for skin conditions 
should be reported, such as accurate 
square measurement of the areas involved.  
If feasible, color photographs of affected 
areas should be provided.  The claims 
folder should be provided to the examiner 
for review.  

3.  After the above is accomplished, the 
RO should readjudicate the claims for 
increased ratings for lichen simplex 
chronicus, and for alopecia areata with 
loss of eyebrows; and the RO should 
consider the new rating criteria for skin 
conditions.  If the claims continue to be 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the issues the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you. 
 




